Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed on 2/3/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26,33-36,41-43,45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cecur (2015/0128890).
Regarding claim 26: Cecur discloses a rocker arm (2), comprising: a first outer arm and a second outer arm (10) joined by a pivot body (6) on a first end of the rocker arm and comprising a valve seat on a second end of the rocker arm (76); a latch mechanism configured to actuate from the pivot body (80); an inner arm assembly between the first outer arm and the second outer arm (8); an axle mounted on the 
Regarding claim 33: Cecur discloses the inner arm assembly further comprises a latch arm for selectively seating against a latch seat of the latch mechanism (figure 6a, numeral 8), and where in the lost motion spring (67) is biased to lift the latch arm away from the latch seat (figure 6a).  

Regarding claim 34: Cecur discloses a roller bearing mounted to the inner arm assembly between the axle and the latch arm (43), wherein the roller bearing does not extend into the first outer arm or into the second outer arm (figure 5).  

Regarding claim 35: Cecur discloses the inner arm assembly pivots about the pivot axle, the inner arm assembly moves independently of the first outer arm and the second outer arm (figure 6a).  

Regarding claim 36: Cecur discloses the first outer arm comprises a first cantilevered post, and wherein the second outer arm comprises a second cantilevered post (figure 5).



Regarding claim 42: Cecur discloses a valve pallet spanning between the first outer arm and the second outer arm on the second end (76), wherein the valve pallet is configured to receive a valve stem (16).  

Regarding claim 43: Cecur discloses the pivot body is configured to receive an hydraulic lash adjuster (6).  

.

Claims 26-31,35-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweetnam et al. (6,532,920).

Regarding claim 26: Sweetnam discloses a rocker arm (figures 7-9), comprising: a first outer arm and a second outer arm joined by a pivot body on a first end of the rocker arm (258) and comprising a valve seat on a second end of the rocker arm (figure 8; adjacent 261); a latch mechanism configured to actuate from the pivot body (see figure 9); an inner arm assembly between the first outer arm and the second outer arm (260); an axle mounted on the second end of the rocker arm, the axle forming a pivot location for the inner arm assembly relative to the first outer arm and the second outer arm (figure 9); and a lost motion spring around the axle (261,262), the lost motion spring biased against the inner arm assembly and biased against the second end (figure 9); where the inner arm assembly is configured to pivot about the axle independently of the first outer arm and the second outer arm (figure 14).
Regarding claim 27: Sweetnam discloses comprising a spring prop within the inner arm assembly, wherein the lost motion spring is biased against the spring prop (figure 9; numeral 259, bottom portion).  



Regarding claims 29,30: Sweetnam discloses the inner arm assembly comprises a first inner arm and a second inner arm, and wherein the spring prop extends from the first inner arm or wherein the inner arm assembly comprises a first inner arm and a second inner arm, and wherein the spring prop spans from the first inner arm to the second inner arm (see the bridge of both arms numeral 260, figure 7).  

Regarding claim 31: Sweetnam discloses the valve seat is a pallet spanning between the first outer arm and the second outer arm (see figure 8).  

Regarding claim 35: Sweetnam discloses the inner arm assembly pivots about the pivot axle, the inner arm assembly moves independently of the first outer arm and the second outer arm (figure 14).  

Regarding claim 36: Sweetnam discloses the first outer arm comprises a first cantilevered post, and wherein the second outer arm comprises a second cantilevered post (figure 3).

Regarding claim 38: Sweetnam discloses a first roller mounted to the first outer arm and a second roller mounted to the second outer arm (see figure 7).  

Regarding claim 39: Sweetnam discloses the first outer arm comprises an integrally formed cantilevered post for mounting the first roller (figure 13).  

Regarding claim 40: Sweetnam discloses a bearing on a bearing axle mounted to the inner arm assembly, wherein the bearing axle moves independently of the first roller (364).

Regarding claim 41: Sweetnam discloses the claimed invention as recited above and further discloses the first outer arm comprising a first roller mounted thereto, and the second outer arm comprising a second roller mounted thereto (see figure 7); and the inner arm assembly comprising a bearing on a bearing axle, wherein the bearing axle moves independently of the first roller and independently of the second roller (figure 14). 

Regarding claim 42: Sweetnam discloses a valve pallet spanning between the first outer arm and the second outer arm on the second end, wherein the valve pallet is configured to receive a valve stem (figure 8).  

Regarding claim 43: Sweetnam discloses the pivot body is configured to receive an hydraulic lash adjuster (figure 9).  



Regarding claim 45: Sweetnam discloses the center spring is coiled around the axle to lift the latch arm away from the latch mechanism (figure 7).

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.  Applicant’s argument that the word “independently” should be taken as is defined in the specification is not persuasive because there is no special word definition given for “independently” that is explicitly stated in the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746